Citation Nr: 1400543	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for asbestosis as of February 3, 2010; a rating higher than 10 percent as of March 29, 2011; and a rating higher than 30 percent as of November 12, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from July 1955 to July 1959 and from October 1959 to April 1962.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted his claim of entitlement to service connection for asbestosis and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from February 3, 2010, the date of receipt of his claim for this disability.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others; this change in rating, over time, while compensate the Veteran for this variance in the severity of the disability).

In another decision since issued in May 2013, during the pendency of this appeal, the RO increased the rating for the asbestosis from 0 to 10 percent effective March 29, 2011.  The United States Court of Appeals for Veterans Claims (Court/CAVC), however, has held that a decision awarding a higher rating, but less than the maximum possible rating, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In August 2013 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  And in a November 2013 decision since issued, on remand, the AMC granted an even higher 30 percent rating for the asbestosis effective November 12, 2013.

So this appeal now concerns whether the Veteran was entitled to an initial compensable rating for the asbestosis as of February 3, 2010; a rating higher than 10 percent as of March 29, 2011; and a rating higher than 30 percent as of November 12, 2013.

This appeal is being processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In a written communication dated in November 2013 and received in December 2013, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal for higher ratings for his service-connected asbestosis.


CONCLUSION OF LAW

The criteria are met for withdrawal of the substantive appeal concerning this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A substantive appeal (VA Form 9 or equivalent) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204.


In a written statement dated in November 2013, and received in December 2013, the Veteran withdrew this appeal for higher ratings for his asbestosis, so there remains no allegation of error of fact or law for appellate consideration.  In essence, a "case or controversy" involving a pending adverse determination that he has taken exception to no longer exists.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, the Board no longer has jurisdiction to review the appeal of this claim, in turn requiring its immediate dismissal without prejudice to refiling.


ORDER

This claim is summarily dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


